 SOUTHWEST DETROIT HOSPITAL449Southwest Detroit Hospital and Darryl Willett. Case7-CA-16262May 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 24, 1980, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The complaint in this proceeding alleges, interalia, that Respondent discharged probationary em-ployee Darryl Willett, the Charging Party, becausehe engaged in protected concerted activities, whichconsisted of attempting to enforce a provision in anexisting collective-bargainiing agreement betweenRespondent and Hospital Employees' Division ofLocal 79, Service Employees International Union,AFL-CIO. 'The Administrative Law Judge found that Wil-lett was, in effect, discharged for insisting on press-ing a grievance under the contract outside the ma-chinery provided, and that his conduct, as protect-ed concerted activity, was unaffected by his proba-tionary status. Thus, he concluded that Respondenthad discharged him in violation of Section 8(a)(l)of the Act.Respondent contends, inter alia, that Willett wasdischarged for insubordination and, alternatively,that he was not engaged in protected concerted ac-tivity.The facts, as more fully set out in the Adminis-trative Law Judge's Decision, are as follows: On orabout April 1, 1979, Willett, a licensed practicalnurse (LPN) at Respondent's Hospital, was askedby one of his supervisors to work a second shiftafter the completion of his regular shift whichended at midnight. He agreed to work this doublei Under the contract. LPNs left in charge of a unit fr a minimum of 2hours are entitled to $1.25 additional compensation per hour for theperiod involved During the term of an employee's probationary period.every employee had access to the grievance arbitration machinery in thecontract The contract denies the access only to a probationary employeewho has been discharged. The Administrative Law Judge incorrecilyconcluded that Willett was not eligible to file a grievance during the limeperiod prior to his discharge249 NLRB No. 71shift and did so work. The only other nurse alsoworking on the shift was a nursing technician2who was put in charge of the shift. During thenext few days Willet had conversations with twoother nurses concerning the appointment of thenursing technician as charge nurse on April 1, andRespondent's failure to appoint Willett, as an LPN,to that position. On April 3, 1979, Willett initiateda meeting with Grace Andrews, then associate di-rector of nursing, in her office, and told her that hewas concerned that he had not been put in chargeof the midnight shift on April 1, and had not re-ceived premium charge pay. Andrews told himthat she could not pay Willett for being in charge,since he actually had not been in charge. She askedhim if he had discussed the charge nurse appoint-ment with his supervisor and he said he had not.Willett then stated that he thought the supervisorshad made a stupid decision by placing the nursingtechnician in charge when there were four regis-tered nurses on the same floor who presumablycould have been put in charge. Willett also saidthat he wanted to investigate the incident further.The meeting ended with no further discussion.On April 6 or 7, Andrews called Willett into heroffice at or about 4:30 p.m. She told him that shewas disturbed about his views expressed at theirprevious meeting and his "feeling that the supervi-sor is stupid, and that they made stupid decisions."Willett stated that he saw no sense in going overtheir previous conversation of April 3. He got upto leave and stated that he thought he had "acase." According to Andrews' testimony, she thensaid to Willett: "I am not finished with the conver-sation. I did ask you to come in, and I think youhave a right to hear me out." She then informedWillett that he was relieved of duty.After consulting with her superior, Andrews sentWillett a termination letter several days later. Theletter stated that as a result of the prior discussionwith Willett it was determined that he would beterminated.In the above factual setting, we cannot agreewith the Administrative Law Judge's finding thatthe motivating cause of Willett's discharge was hispressing of a contractual grievance.'Rather, we conclude that it was Willett's precipi-tous decision to leave the meeting with Andrewsand his refusal to listen to her concerns about his2 A nursing technician was defined as an indiidual who had graduatedfrom a registered nursing program, but who had not yet receied a ih-cense to practice as a registered urse from the State of Michigan1 In view of our findings and conclusions herein we find t unnecessarsto determine whether Willelt was engaging in protected concerted ctil-It when he discussed with Andrews the asignment of the charge nurseposition Nor do swe find it necessary tIo rule on the findinlgs of the Administrative Lau Judge concerning the supervlsory staus of chargenurses as expressed in fit 4 of his DecisionSOUTHWEST DETROIT HOSPITAL 441) 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriticism of supervisory decisions which were theproximate causes of the ultimate decision to termi-nate him.4We note that the Administrative LawJudge found that it was Willett's refusal to discusshis views concerning supervisory decisions whichprompted Andrews to recommend and effectuatethe decision to terminate him.We further note that Andrews did not decide torecommend Willett's termination after their firstmeeting concerning his protest of the charge nurseassignment. She waited until the second meeting,and it was immediately after he refused to listen toher concerns about his criticism of supervisory de-cisions that Andrews relieved him of duty. By Wil-lett's refusal to listen and by his leaving the meet-ing, we conclude that Willett gave Respondentgrounds for regarding him as insubordinate, andthe reason for his discharge was not protected bythe Act. Accordingly, we shall dismiss the com-plaint in its entirety.ORDERIt is hereby ordered that the complaint in Case7-CA-16262 be, and it hereby is, dismissed in itsentirety.Although Andrews testified that she recommended that Willett beterminated because she "didn't feel that he should have been calling a su-pervisor stupid," she also testified that she relieved him of duty duringtheir second meeting immediately after she said to him: "You are notleaving, and we are not through with the conversation." The facts amplydemonstrate that Willett was relieved of duty and subsequently terminat-ed because he refused to discuss matters further with Andrews. We donot view Andrews' failure to state succintly the proximate cause of dis-charge as changing this conclusion. See The Eastern Beef & Provision Co.,218 NL.RB 404, fn. 12 (1975).DECISIONFINDINGS OF FACTA. Statement of the CaseWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before the above atDetroit, Michigan, on an unfair labor practice com-plaint, issued by the Acting Director of Region 7 of theNational Labor Relations Board, which alleges that Re-spondent Southwest Detroit Hospital2violated SectionThe principal docket entries in this case are as follows: Charge filedin this case by Darryl Willett, an individual, against Respondent on April10, 1979, and an amended charge filed by Willett against Respondent onMay 16, 1979; complaint issued by the Acting Regional Director ofRegion 7 against Respondent on May 18, 1979; Respondent's answer filedon May 30, 1979; and a hearing held in Detroit, Michigan, on November7, 1979.2 Respondent admits, and I find. that it is a Michigan corporationwhich maintains its principal place of business in Detroit, Michigan,where t operates a hospital. During the fiscal year ending September 30,1978, Respondent, in the course and conduct of this business, receivedgross revenues in excess of $500,000 and purchased and caused to betransported to its place of business goods and materials valued in excessof $100,000, of which items more than 50,000 were transported toMichigan from points and places located outside the State of Michigan.8(a)(l) of the Act. More particularly, the complaint al-leges that Respondent discharged the Charging Party,Darryl Willett, because he engaged in the concerted pro-tected activity of attempting to enforce a provision of anexisting collective-bargaining agreement between Re-spondent and Local 79, Service Employees InternationalUnion, AFL-CIO (herein sometimes called Union orSEIU), relating to payment of premium pay for chargenurses. Respondent maintains that any activity on Wil-lett's part leading to his discharge was individual activi-ty, not concerted activity protected by Section 7 of theAct. It also asserts that Willett was discharged for rude-ness or insubordination. Upon these contentions theissues herein were joined.B. The Unfair Labor Practices AllegedRespondent operates a hospital in the central part ofthe city of Detroit. For a number of years it has been aparty to a collective-bargaining agreement with theUnion which covers various classifications of employees,including licensed practical nurses (LPNs). Registerednurses (RNs) and professional employees are specificallyexcluded from the unit description contained in section 2of the agreement. Article 18, section 4, provides that"whenever an L.P.N. is left in charge of a unit or floorfor a minimum of two (2) hours they shall be entitled toadditional compensation of $1.25 for each hour they arein charge."Charging Party Darryl Willett was hired by Respond-ent on January 29, 1979, as a licensed practical nurse. Upto and including the date on which he was discharged,he was a probationary employee and, as such, had no re-course to the grievance procedure of the collective-bar-gaining agreement because of the exclusion of probation-ary employees contained in article 7, section 1, thereof.Willett normally worked the afternoon shift, which runsfrom 3 to 11:30 p.m., but he was occasionally asked todouble up by working the following night shift as well.His normal duty station was ward five south, which is agynecology ward.On the evening of April 1, 1979, Willett was asked towork the night shift on ward five south because no RNswere available on that shift for that location. He agreedto do so. During that shift, only Willett and LillieCorpus were on duty on five south. Corpus was assignedthe responsibility of being charge nurse. Corpus is anursing technician, meaning that she has completed theacademic training required of a registered nurse but hadnot yet passed the state board examination for registerednurses.Shortly after the end of the shift, Willett had occasionto discuss the assignment of Corpus as charge nurse withtwo other LPNs, Darby and Golden. Golden asked Wil-lett who had been assigned to be the charge nurse on hisshift and he replied that Corpus had been given the job.Golden told him that he could get into trouble for work-ing under a nurse technician (as distinguished from anRN). Willett said he was unaware of this fact.Accordingly, Respondent is an employer engaged in commerce withinthe meaning of Sec. 2(2). (6), and (7) of the Act. The Union is a labororganization within the meaning of Sec. 2(5) of the Act. SOUTHWEST DETROIT HOSPITAL451Two days later, Willett had occasion to speak withDarby about the same matter. Willett told Darby thatCorpus had been assigned as the charge nurse on thenight in question. Darby replied that he should havebeen placed in charge, adding that LPNs were frequent-ly placed in charge of a shift.3She also added that Wil-lett was the one who should have received charge payfor that shift.Shortly after his conversation with Darby, Willett sawGrace Andrews, who was then the associate director ofnursing, in the hallway and asked to speak with her. In adiscussion which took place in Andrews' office, Willetttold Andrews that he had worked the midnight shift onApril 1, that there were no RNs on duty, and thatCorpus had been placed in charge of the ward on thatshift. Willett asked Andrews if Corpus had a license tobe a registered nurse and Andrews replied that it wasnone of his business, adding that the supervisor had theresponsibility of assigning charge nurses. Willett statedthat he was concerned because he felt that he shouldhave been placed in charge of the shift and should havereceived charge pay. Andrews replied that the eventtook place on Sunday night that it was already Wednes-day, that Corpus had actually worked as the chargenurse, and that it would not be fair for Willett to receivecharge nurse pay when Corpus had actually performedthe assignment. When Andrews reminded Willett asecond time that it is the supervisors who have the re-sponsibility of determining who are to be charge nurses,Willett stated that he thought they had made a stupid de-cision in this case because there were four RNs on anearby ward during the shift in question. He also toldAndrews that he would like her to investigate the case.Two days later, on April 6, Andrews summoned Wil-lett to her office about 4:30 p.m. Andrews began theconversation by saying that she was disturbed about theirprevious conversation and in particular about Willett'sstatement that supervisors had made a stupid decision.Willett said that he did not think that there was anypoint in rehashing the earlier conversation and got up toleave. Andrews insisted that he hear her out and Willettreplied that he was going to find out about his rights.When Willett continued to refuse to discuss the matterany further, Andrews informed him that he was relievedfrom duty.Andrews then consulted her superior, Fuller, and rec-ommended that Willett be discharged. She receivedFuller's approval.On April 10, Andrews wrote Willett the followingletter:On Friday, April 7, 1979, a conference was heldwith you to discuss concerns that I had regardingyour adjustment as a Licensed Practical Nurse atSouthwest Detroit Hospital.As a result of that discussion, it was determinedthat your needs were inconsistent with the needs ofthe institution and therefore, could not be metthrough continued employment here. Your employ-3 Respondent admits that, from time to time, it places LPNs in chargeof a shift if no RN is available However, it knows of no occasion whenit has placed a probationary LPN in charge of a shiftment at Southwest Detroit Hospital is hereby termi-nated, effective immediately.Your final check may be picked up at the Person-nel Office on the next scheduled payday, upon pres-entation of your employee identification badge.C. Analysis and ConclusionIn assessing the legality of Willett's discharge, the firstinquiry must address the question of what was precipitat-ing the discharge. The General Counsel says that it wasWillett's insistence on his rights under the contract. Re-spondent says that he was discharged for insubordina-tion, or at least rudeness to a supervisor. The dischargeletter phrases the reason for the discharge in obscureterms; namely that Willett's needs were inconsistent withthe needs of the hospital.Willett was certainly pressing his rights under the con-tract when he spoke with Andrews on April 4 and againwhen he spoke of his rights during their second conver-sation on April 6. The second interview took place atAndrews' request because she was dissatisfied with Wil-lett's attitude and mode of expression during the first in-terview. In pressing his claim Willett asserted that theact of a supervisor in making an assignment to which heobjected was stupid. His language was more restrainedon the second occasion but he still did not satisfy An-drews. The fact that harsh language may be used by anemployee as part of the res gestae of a grievance meetingdoes not constitute insubordination. It cannot constitutethe basis for a lawful discharge for insubordination ofone who is in the process of exercising protected rightsbecause, on such occasions, employee and supervisor aredealing with each other as equals. Hawaiian HaulingServices, Ltd., 219 NLRB 765 (1975); Thor Power ToolCompany, 148 NLRB 1379, enfd. 351 F.2d 584 (7th Cir.1965); Crown Central Petroleum Corporation v. N.L.R.B.,430 F.2d 724 (5th Cir. 1970). It was Willett's unflatteringcharacterization of the decision which he was protestingthat got under Andrews' skin and which prompted herto hold a second meeting. It was his refusal to recedefrom his original position and to discuss it further whichprompted her to recommend his dismissal and to effectu-ate it, after getting approval from higher management.Hence, I must conclude that it was the pressing of agrievance by Willett which was the motivating cause ofthe discharge here at issue.A second inquiry must then be made into whether thegrievance which Willett was pressing was merely an in-dividual complaint, unprotected by statute, or whetherhis actions constituted concerted protected activitywithin the meaning of Section 7 of the Act. Willettthought that he was entitled to be placed in charge ofthe midnight shift on ward five south on April I and toreceive the $1.25-per-hour premium pay which this as-signment calls for under the contract. He felt that the as-signment of a medical technician, as distinguished from aregistered nurse, was a contract violation and that it vio-lated the rights of members of the bargaining unit inSOUTHWEST DETROIT HOSPITAL 451 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he worked.4On the other hand, Respondent feltthat hospital supervisors had the right under the circum-stances to assign a nursing technician to the job, thatsuch assignments were in effect a management preroga-tive under the contract, and the fact that Willett had notactually performed work for which he was seeking addi-tional compensation precluded him from prevailing inany claim for premium pay.The Board cannot and will not determine the merits ofthis grievance. Regrettably, an arbitrator cannot do soeither because, as a probationary employee, Willett hasno access to the grievance and arbitration machinery setforth in the contract.Had Willett been eligible to file a grievance under thecontract, and had he pushed it in the manner indicatedby the record in this case, there would be no doubt thatby pressing a grievance, invoking both formal contractmachinery and a specific substantive provision of thecontract, he would be deemed to be engaging in concert-ed protected activity, even though the intended benefici-ary of his grievance might only be himself as an individ-ual employee. Indeed, most formal contract grievanceshave as their immediate intended beneficiary only an in-dividual employee claimant, who is asserting that he haseither been short changed, badly treated by a foreman,denied a promotion, or otherwise not given his just de-serts under an existing collective-bargaining agreement.This is still protected concerted activity because, asstated in Key City Mechanical Contractors, Inc., 227NLRB 1884, 1887 (1977):In a well developed line of authority, it has beenheld that where a lone employee attempts to en-force a provision of a collective-bargaining agree-ment, his effort is an extension of the concerted ac-tivity giving rise to the agreement. [Citations omit-ted.]See also Adams Delivery Service, Inc., 237 NLRB 1411(1978); Roadway Express. Inc., 217 NLRB 278 (1975).In arguing his claim with Andrews, Willett was invok-ing the terms of an outstanding collective-bargainingagreement which governs the rights of all employees inthe unit to which he was assigned. The fact that he wasdoing so dehors the formal machinery set up in thatagreement because he was ineligible to invoke that ma-chinery does not justify a departure from the well devel-oped line of authority cited above. While probationarystatus may call for a different treatment of an employeeunder grievance machinery of the contract here in ques-tion, probationary status in no way affects an employee'srights under the Act. Adams Delivery Service, Inc., supra.Moreover, Willett had discussed his problem with twofellow employees before approaching Andrews. In par-ticular, he had spoken with LPN Darby just a short4 1 is well settled that a charge nurse is not a supervisor wit hin themeaning of the Act. and the existence of a specific premium pa; rate inthe contract is evidence of the fact that the parties hereto regard chargenurses as nonsupervisors. See Furtle Creek (onvalescent Cenres., Inc., 235NLRB 4XK) (1978), and cases cited thereinlwhile before his initial conversation with Andrews.Darby told Willett that he should have been placed incharge of the shift and that he was entitled to premiumpay for the work in question. In taking up this questionwith Andrews, he was merely following through uponinformation given to him by a fellow employee in thecourse of a discussion of a matter of mutual concernwhich went well beyond the issue of whether Willettmight receive an extra $10 in pay. It involved a purport-ed contract violation and the erosion of unit work. Thisadded feature of the Willett-Andrews confrontationserves to bring this case within the more restrictive con-struction given to Section 7 of the Act by the Sixth Cir-cuit in Aro, Inc. v. N.L.R.B., 596 F.2d 713 (1979). Ac-cordingly, I conclude that, by discharging Darryl Willettbecause he engaged in concerted protected activities, Re-spondent herein violated Section 8(a)(1) of the Act.Upon the foregoing findings of fact, and upon theentire record herein considered as a whole, I make thefollowing:CONCIUSIONS O0 LAW1. Respondent Southwest Detroit Hospital is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Local 79, Service Employees International Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging Darryl Willett because he engagedin concerted protected activities Respondent herein vio-lated Section 8(a)(1) of the Act.4. The unfair labor practices recited above have aclose, intimate, and substantial effect on the free flow ofcommerce within the meaning of Section 2(6) and (7) ofthe Act.Tmin REMEDYHaving found that Respondent has committed certainunfair labor practices, I will recommend that it be or-dered to cease and desist therefrom and take other ac-tions designed to effectuate the purposes and policies ofthe Act. The recommended Order will provide that Re-spondent be required to reinstate Darryl Willett to hisformer or substantially equivalent employment and tomake him whole for any loss of earnings which he mayhave suffered by reason of the unlawful action foundherein, in accordance with the Woolworth formula5andwith interest thereon at the adjusted prime rate used bythe Internal Revenue Service for tax payments. FloridaSteel Corporation, 231 NLRB 651 (1977); Isis Plumbing &Hleating Co., 138 NLRB 716 (1962). I will also recom-mend that Respondent be required to post a notice advis-ing its employees of their rights and of the remedy inthis case.[Recommended Order omitted from publication.]' I 1 14Hilgrortlr (omputn', 9) NlRB 289 (1'5))